Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 1 of 16 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                   :
   EDWARD WRIGHT,                  :                              Civil Action No.:
                       Plaintiffs, :
                                   :
           v.                      :                              NOTICE OF REMOVAL
                                   :
   RASIER LLC, RASIER CA LLC, AND :
   JEAN CEZAIRE,                   :
                                   :
                       Defendants. :


TO:      United States District Court
         District of New Jersey

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Rasier, LLC (improperly pled as both

“Rasier LLC” and “Rasier CA LLC”), (hereinafter “Defendant”) by and through its attorneys,

Goldberg Segalla LLP, submits this Notice of Removal from the Superior Court of New Jersey,

Law Division, Camden County, in which this matter is now pending, to the United States District

Court for the District of New Jersey. In support of this Notice of Removal, Defendant states as

follows:

                                         BACKGROUND

         1.     This lawsuit is a civil action within the meaning of 28 U.S.C. §§ 1441(a) and

1446(b).

         2.     On or about June 16, 2021, Plaintiff, Edward Wright ( “Plaintiff”) commenced this

action against Defendant by filing a Complaint in the Superior Court of New Jersey, Law Division,

Camden County, under Docket No. CAM-L-1655-21. Pursuant to 28 U.S.C. § 1446(a), a copy of

Plaintiff’s Summons and Complaint is attached hereto as Exhibit A.

         3.     Plaintiff’s Complaint stems from injuries allegedly sustained by Plaintiff involving

a vehicle operated by Co-Defendant Jean Cezaire. Id. at Par. 7.


30480642.v1
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 2 of 16 PageID: 2




         4.     Defendant was served and first received a copy of the Complaint on June 28, 2021.

See Notice of Service, attached hereto as “Exhibit B.”

         5.     This Notice of Removal is filed within 30 days of receipt of the initial pleading by

Defendant, and within one year of the commencement of this action, as mandated by 28 U.S.C. §

1446(b). Accordingly, removal is timely.

                       AMOUNT IN CONTROVERSY/JURISDICTION

         6.     Plaintiff’s Complaint alleges claims for relief against Defendant with claims for

negligence as well as vicarious liability, negligent supervision, hiring, and training against

Defendant.

         7.     Based on the following averments in Plaintiff’s Complaint, and although Defendant

denies all liability to Plaintiff, Defendant has reason to believe that this action satisfies the amount

in controversy requirement of 28 U.S.C. § 1332(a)(1) as the amount in controversy in this action

exceeds $75,000, exclusive of interest and costs:

    •    “As a direct and proximate result of the negligence and carelessness of the Defendants,

         Plaintiff was caused to be thrown violently about, thereby sustaining severe, permanent

         and debilitating injuries including, but not limited to: tear of the anterior cruciate

         ligament, left leg tear/abrasions, labral tear and injuries to his neck, back and right

         shoulder, some or all of which injuries are or will prove to be or a permanent nature and

         character, whereby Plaintiff has suffered, is suffering, and will for an indefinite period

         of time into the future suffer, all to Plaintiffs detriment and loss.” Par. 10.


    •    “As a further direct and proximate result of the negligent conduct of the Defendants,

         Plaintiff has been obligated to receive and undergo medical attention and care for his

         injuries, to incur various expenses for said care and may be obligated to continue to expend



30480642.v1
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 3 of 16 PageID: 3




         such sums and incur such expenses for an indefinite period of time into the future.” Par.

         11.


                                     DIVERSITY OF CITIZENSHIP

         8.     According to Plaintiff’s Complaint, Plaintiff is a citizen and resident of Norwood,

Pennsylvania. Id.

         9.     Defendant Rasier is a Delaware corporation with a principal place of business in

California.

         10.    According to the Complaint, Co-defendant Cezaire is a resident of Southampton,

Pennsylvania. No affidavit of service for Co-defendant Cezaire has been filed with the Court as

of the filing date of this notice.

         11.    Given the facts and circumstances set forth above, this constitutes an action which

originally could have been brought before this Court pursuant to 28 U.S.C. § 1332 and which may

be removed pursuant to 28 U.S.C. §1441(a), as it is a civil action between citizens of different

States and in which citizens or subjects of a foreign state are additional parties, and the amount in

controversy, upon information and belief, will exceed the sum or value of $75,000, exclusive of

interest and costs.

         12.    This Court has subject-matter jurisdiction on the basis of diversity of citizenship

under 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) as this is the Federal

District Court for the District where the State Court suit is pending.

         13.    Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Defendant in this action as of the date of filing of this Notice of Removal is attached as

Exhibit C.




30480642.v1
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 4 of 16 PageID: 4




         14.     This Notice of Removal will be served on all adverse parties in accordance with 28

U.S.C. § 1446.

         15.     A true and correct copy of this Notice of Removal will be filed with the clerk of the

Superior Court of New Jersey, Camden County, in accordance with 28 U.S.C. § 1446.

         WHEREFORE, Defendant Rasier, LLC files this Notice of Removal so that the entire

State Court action under Docket No. CAM-L-1655-21, now pending in the Superior Court of the

State of New Jersey, County of Camden, is removed to this Court for all further proceeding.

                                                       GOLDBERG SEGALLA LLP

                                               By:     /s/ Elizabeth A. Chang
                                                       Elizabeth A. Chang, Esquire
                                                       Attorneys for Defendant, Rasier, LLC
July 9, 2021

 cc:     Michael T. van der Veen, Esq.




30480642.v1
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 5 of 16 PageID: 5




                            Exhibit A
      CAM-L-001655-21 06/16/2021 6:16:39 PM Pg 1 of 6 Trans ID: LCV20211455838
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 6 of 16 PageID: 6



vAN DER VEEN, O'NEILL, HARTSHORN & LEVIN
BY:    Michael T. van der Veen
       I.D. No. 043691996
       1219 Spruce Street
       Philadelphia, PA 19107
       Pz   215-546-1000                               ATTORNEY FOR PLAINTIFF
       F:   215-546-8529                               JURY TRIAL DEMANDED

EDWARD WRIGHT                                            SUPERIOR COURT OF NEW JERSEY
212W. Winona Avenue                                      CAMDEN COUNTY
Norwood, PA19074                                         LAW DIVISION

                              Plaintiff,
v                                                        DOCKET NO.: CAM-L-1655-21

RASIER LLC
1455 Market Street                                       AMENDED COMPLAINT, JURY
San Francisco, CA 94103                                  DEMAND, DESIGNATION OF TRIAL
                                                         COUNSEL, CERTIFICATION AND
RASIER CA LLC                                            DEMAND FOR DISCOVERY
1455 Market Street
San Francisco, CA 94103

and

JEAN CEZAIRE
45 Harding Road
Southampton, PA 18966

                             Defendants



                                  AMENDED COMPLAINT

       Plaintiff, Edward Wright, residing at the address indicated above, complaining of

Defendants Rasier LLC, Rasier CA LLC and Jean Cezaire, residing at the addresses indicated

above, by way of Complaint, alleges as follows:

       1.     Defendant Rasier LLC         is a corporation, partnership or other business entity
organized pursuant to the laws of the State of New Jersey, registered to conduct business in the

State of New Jersey, who regularly conducts business at the address indicated above.
      CAM-L-001655-21 06/16/2021 6:16:39 PM Pg 2 of 6 Trans ID: LCV20211455838
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 7 of 16 PageID: 7




         2.     Defendant Rasier CA LLC is a corporation, partnership or other business entity

organized pursuant to the laws of the State of New Jersey, registered to conduct business in the

State of New Jersey, who regularly conducts business at the address indicated above.

         3.     Defendant Jean Cezaire is an adult individual residing at the address indicated

above.

         4.     At all times relevant and material hereto, Defendants were acting either individually

or through their agents, servants, contractors, workmen, employees and/or representatives, all of

whom were acting within the course and scope of their employment and authority.

         5.     Defendants are liable       for the acts and omissions of their agents, servants,
contractors, workmen, employees and/or representatives through the doctrines             of   vicarious

liability and respondeat superior.

         6.     On or about September 15, 2020, Plaintiff was a pedestrian in the area of 2021

Broad Acres Road in Clementon, New Jersey.

         7.    At all times relevant and material hereto, Defendant Cezaire was operating      a   motor

vehicle and was an agent, servaht, workman, contractor, representative and/or employee of

Defendants Rasier LLC and/or Rasier CA LLC (hereinafter "Defendants' vehicle").

         8.    On the aforementioned date and place, Defendant Cezaire's vehicle was traveling

in the area of 2021 Broad Acres Road when Defendant negligently reversed his vehicle into

Plaintiff, striking Plaintiff with the vehicle's door, knocking Plaintiff to the ground,            and

subsequently driving the vehicle over Plaintifls left leg, thereby causing Plaintiff to suffer serious

and permanent injuries, as   will   be hereinafter described.

         9.    The accident resulted solely from the negligence and carelessness ofthe Defendants

and was due in no manner whatsoever to an act of failure to act on the part of Plaintiff.
      CAM-L-001655-21 06/16/2021 6:16:39 PM Pg 3 of 6 Trans ID: LCV20211455838
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 8 of 16 PageID: 8




         10. As a direct and proximate result of the negligence              and carelessness    of   the

Defendants, Plaintiff was caused         to be thrown violently about, thereby sustaining severe,
permanent and debilitating injuries including, but not limited to: tear       of   the anterior cruciate

ligament, left leg tearlabrasions, labral tear and injuries to his neck, back and right shoulder, some

or all of which injuries are or will prove to be or a permanent nature and character, whereby

Plaintiff has suffered, is suffering, and will for an indefinite period of time into the future suffer,

all to Plaintiff s detriment and loss.

        1   1.   As a further direct and proximate result of the negligent conduct of the Defendants,

Plaintiff has been obligated to receive and undergo medical attention and care for his injuries, to

incur various expenses for said care and may be obligated to continue to expend such sums and

incur such expenses for an indehnite period of time into the future.

        12.      As a further direct and proximate result of the negligent conduct of the Defendants,

Plaintiff may suffer loss of income and earning capacity in the future.

        13.      As a fuither direct and proximate result of the negligent conduct of the Defendants,

Plaintiff has been unable to attend daily chores, duties and occupations and may be unable to do

so for an indefinite period of time in the future.

        14.      As a further direct and proximate result of the negligent conduct of the Defendants,

Plaintiff has suffered physical pain, mental anguish, humiliation, inconveniences and the loss of

life's pleasures and may continue to suffer the same for an indefinite period of time in the future.

        15.      The injuries and damages suffered by Plaintiff, as aforesaid, are personal injuries

meeting the requirements of one or more of the categories set forth in N.J.S.A. 39:6A-8(a), if said

Statute is applicable to Plaintiff s causes of action as set forth in this Complaint.
      CAM-L-001655-21 06/16/2021 6:16:39 PM Pg 4 of 6 Trans ID: LCV20211455838
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 9 of 16 PageID: 9




                                                 COUNT I
                                      Plaintiff v. Defendant Cezaire

        t6.    Plaintiff incorporates by reference the preceding paragraphs   as though set   forth herein.

        17.    The negligence and carelessness of the Defendant consisted of the following:

               (a)     failing to properly and adequately maintain his motor vehicle;
               (b)     failing to maintain a proper and adequate lookout;
               (c)     failing to give proper and sufficient warning of the approach
                      of his motor vehicle;
               (d)    failing to follow and observe traffic patterns and conditions;
               (e)    failing to regard the rights, safety and lawful position of
                      Plaintiff at the point aforesaid;
               (0     driving while distracted;
               (g)    driving at an excessive and unsafe rate of speed under the
                      circumstances;
               (h)    driving too fast for conditions;
               (i)    driving in an unsafe manner;
               (j)    failing to make sure it was safe to operate his vehicle in
                      reverse before doing so;
               (k)    failing to yield to pedestrians, and specifically, plaintiff; and
               (l)    failing to properly and adequately maintain said motor vehicle.

       18.     As a direct and proximate result of the negligence and carelessness of Defendant,

Plaintiff was caused the injuries and damages as set forth above

       WHEREFORE, Plaintiff demands damages of Defendant plus interest, costs, attorney's

fees and such other further relief as the Court may deem proper.

                                            cor       u
                  Plaintiff v.               Rasier LLC and             CA LLC

       t9     Plaintiff incorporates by reference the preceding paragraphs as though set forth herein.

       20     The negligence and carelessness of Defendants consisted of the following:

                  (a) negligently entrusting the aforesaid vehicle to Defendant Cezaire;
                  (b) permitting an inexperienced and incompetent person to operate the vehicle,
                      and specifically Defendarft Cezaire, who engaged in the acts and conduct as
                      set forth hereinabove;
                  (c) failing to act with due care and regard for the position and safety of others, in
                      particular, Plaintiff,
       CAM-L-001655-21 06/16/2021 6:16:39 PM Pg 5 of 6 Trans ID: LCV20211455838
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 10 of 16 PageID: 10



                    (d) failing to properly train and supervise Defendant Cezafte in the safe operation
                        of a motor vehicle;
                    (e) failing to control the negligent and careless acts and conduct ofthe driver of
                        the aforesaid vehicle;
                    (f) failing to properly and adequately maintain said motor vehicle; and
                    (g) failing to control the acts and conduct ofthe driver ofthe aforesaid vehicle and
                        instead acquiescing in Defendant cezaire's negligence and carelessness.

         2I.     As a direct and proximate result of the negligence and carelessness of Defendants,

 Plaintiff was caused the injuries and damages as set forth above.

         WHEREF'ORE' Plaintiff demands damages of Defendants, plus interest, costs, attorney's

fees and such other further relief as the Court may deem proper.




                                       VAN DER VEEN, O'NEILLO HARTSHORN & LEVIN


D^rEcf      /rlaou/                            By
                                                             T. van der Veen, Esquire
                                                     Attorney for Plaintiff




                                DESIGNATION OF TRIAL COUNSEL

         Pursuant toR.4:25-4, Michael T. van der Veen, Esquire is designated as trial counsel for

the Plaintiff.




                                               By:
Dated:   o/olaoJ4
                                                               T. van der Veen, Esquire
                                                       Attorney for Plaintiff
         CAM-L-001655-21 06/16/2021 6:16:39 PM Pg 6 of 6 Trans ID: LCV20211455838
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 11 of 16 PageID: 11



                                                JURY DEMAND

          Plaintiff hereby demands     a   trial by jury on all issues.




 Dated:   t /tl/4    t:,1
                                                                      T. van der Veen, Esquire
                                                              Attorney for Plaintiff




                      DEMAND      F'        ANSWERS TO INTE               GATORIES

          Pursuant   to R.4:17-1(b), Plaintiff hereby demands that          Defendants provide certified
answers to Form C and       C(l) Uniform Interrogatories contained in Appendix II of the New      Jersey
Rules of Court within the time period prescribed by said rules.



                                                      By:
Dated:    ("//2pdry
                                                                      T. van der Veen, Esquire
                                                              Attorney for Plaintiff



                                              CF],R         CATION
        The undersigned attorney hereby certifies that, pursuant to R.4:5-1, he in unaware of any
other action pending in any Court.

        The undersigned further certifies that he is unaware of any other parties who should be
joined in the matter in controversy.



                                            VAN DER VEEN, O'NEILL, HARTSHORN & LEVIN


                                                      By:
Dated:     a//dpla/                                                  T. van der Veen, Esquire
                                                             Attorney for Plaintiff
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 12 of 16 PageID: 12




                             Exhibit B
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 13 of 16 PageID: 13

                                                                          Service of Process
                                                                          Transmittal
                                                                          06/28/2021
                                                                          CT Log Number 539812785
   TO:     Gabriela Lopez
           Uber Technologies, Inc.
           950 23RD ST
           SAN FRANCISCO, CA 94107-3401

   RE:     Process Served in Delaware

   FOR:    RASIER, LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                 EDWARD WRIGHT, PLTF. vs. RASIER LLC, ET AL., DFTS.
                                    Name discrepancy noted.
   DOCUMENT(S) SERVED:              Summons, Complaint, Jury Demand(s), Certification, Statement, Amended
                                    Complaint
   COURT/AGENCY:                    Camden County - Superior Court - Law Division, NJ
                                    Case # L165521
   NATURE OF ACTION:                Personal Injury - Vehicle Collision - 09/20/2020
   ON WHOM PROCESS WAS SERVED:      The Corporation Trust Company, Wilmington, DE
   DATE AND HOUR OF SERVICE:        By Process Server on 06/28/2021 at 15:00
   JURISDICTION SERVED :            Delaware
   APPEARANCE OR ANSWER DUE:        Within 35 days from the date you received this summons, not counting the date you
                                    received it. (Document(s) may contain additional answer dates)
   ATTORNEY(S) / SENDER(S):         Michael T. Van Der Veen
                                    VAN DER VEEN, O'NEILL, HARTSHORN & LEVIN
                                    1219 SPRUCE STREET
                                    PHILADELPHIA, PA 19107
                                    215-546-1000
   ACTION ITEMS:                    CT has retained the current log, Retain Date: 06/30/2021, Expected Purge Date:
                                    07/05/2021

                                    Image SOP

                                    Email Notification, Gabriela Lopez gabriela.lopez@uber.com
                                    Email Notification, Claims Lit intake@uber.com

                                    Email Notification, Shanti Sconyers shanti.sconyers@uber.com

   REGISTERED AGENT ADDRESS:        The Corporation Trust Company
                                    1209 Orange Street
                                    Wilmington, DE 19801
                                    877-564-7529
                                    MajorAccountTeam2@wolterskluwer.com




                                                                          Page 1 of 2 / SS
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 14 of 16 PageID: 14

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       06/28/2021
                                                                                                       CT Log Number 539812785
   TO:         Gabriela Lopez
               Uber Technologies, Inc.
               950 23RD ST
               SAN FRANCISCO, CA 94107-3401

   RE:         Process Served in Delaware

   FOR:        RASIER, LLC (Domestic State: DE)




   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 2 of 2 / SS
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 15 of 16 PageID: 15

                                                                          Service of Process
                                                                          Transmittal
                                                                          06/28/2021
                                                                          CT Log Number 539812775
   TO:     Gabriela Lopez
           Uber Technologies, Inc.
           950 23RD ST
           SAN FRANCISCO, CA 94107-3401

   RE:     Process Served in Delaware

   FOR:    RASIER-CA, LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                 EDWARD WRIGHT, PLTF. vs. RASIER LLC, et al., Dfts. // To: RASIER CA LLC
                                    Name discrepancy noted.
   DOCUMENT(S) SERVED:              Summons, Complaint, Jury Demand, Designation, Certification, Demand(S),
                                    Information Statement, Amended Complaint
   COURT/AGENCY:                    Camden County - Superior Court, NJ
                                    Case # L165521
   NATURE OF ACTION:                Personal Injury - Vehicle Collision - 09/15/2020
   ON WHOM PROCESS WAS SERVED:      The Corporation Trust Company, Wilmington, DE
   DATE AND HOUR OF SERVICE:        By Process Server on 06/28/2021 at 15:00
   JURISDICTION SERVED :            Delaware
   APPEARANCE OR ANSWER DUE:        Within 35 days from the date you received this summons, not counting the date you
                                    received it (Document(s) may contain additional answer dates)
   ATTORNEY(S) / SENDER(S):         Michael T. van der Veen
                                    VAN DER VEEN, O'NEILL, HARTSHORN & LEVIN
                                    1219 SPRUCE STREET
                                    PHILADELPHIA, PA 19107
                                    215-546-1000
   ACTION ITEMS:                    CT has retained the current log, Retain Date: 06/29/2021, Expected Purge Date:
                                    07/04/2021

                                    Image SOP

                                    Email Notification, Claims Lit intake@uber.com
                                    Email Notification, Gabriela Lopez gabriela.lopez@uber.com

                                    Email Notification, Shanti Sconyers shanti.sconyers@uber.com

   REGISTERED AGENT ADDRESS:        The Corporation Trust Company
                                    1209 Orange Street
                                    Wilmington, DE 19801
                                    877-564-7529
                                    MajorAccountTeam2@wolterskluwer.com




                                                                          Page 1 of 2 / SS
Case 1:21-cv-13491-JHR-AMD Document 1 Filed 07/09/21 Page 16 of 16 PageID: 16

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       06/28/2021
                                                                                                       CT Log Number 539812775
   TO:         Gabriela Lopez
               Uber Technologies, Inc.
               950 23RD ST
               SAN FRANCISCO, CA 94107-3401

   RE:         Process Served in Delaware

   FOR:        RASIER-CA, LLC (Domestic State: DE)




   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 2 of 2 / SS
